EXHIBIT 10.21

OCEANFIRST FINANCIAL CORP.

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is entered into as
of             , 2008 (the “Effective Date”), by and between OceanFirst
Financial Corp. (the “Holding Company”), a corporation organized under the laws
of Delaware, with its principal administrative office at 975 Hooper Avenue, Toms
River, New Jersey 08753, and                      (the “Executive”). Any
reference to “Institution” herein shall mean OceanFirst Bank or any successor
thereto.

The Holding Company and the Executive previously entered into a certain
Employment Agreement dated                      (the “Original Agreement”). This
Agreement amends and restates the Original Agreement in its entirety as
hereinafter set forth in order to comply with requirements of Section 409A of
the Internal Revenue Code, as amended (the “Code “) and make certain other
changes.

WHEREAS, the Holding Company wishes to assure itself of the services of
Executive for the period provided in this Agreement; and

WHEREAS, the Executive is willing to serve in the employ of the Holding Company
on a full-time basis for said period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

During the period of Executive’s employment hereunder, Executive agrees to serve
as                      of the Holding Company. The Executive shall render
administrative and management services to the Holding Company such as are
customarily performed by persons in a similar executive capacity. During said
period, Executive also agrees to serve, if elected, as an officer and director
of any subsidiary of the Holding Company.

 

2. TERMS.

(a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the Effective Date and shall continue for a period of
thirty-six (36) full calendar months thereafter. Commencing on the Effective
Date, the term of this Agreement shall be extended for one day each day until
such time as the board of directors of the Holding Company (the “Board”) or
Executive elects not to extend the term of the Agreement by giving written
notice to the other party in accordance with Section 8 of this Agreement, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.



--------------------------------------------------------------------------------

(b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Holding Company and its direct or indirect
subsidiaries (“Subsidiaries”) and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Holding Company or its
Subsidiaries, or materially affect the performance of Executive’s duties
pursuant to this Agreement.

(c) Notwithstanding anything herein contained to the contrary, Executive’s
employment with the Holding Company may be terminated by the Holding Company or
Executive during the term of this Agreement, subject to the terms and conditions
of this Agreement. Moreover, in the event the Executive is terminated or
suspended from his position with the Institution, Executive shall not perform,
in any respect, directly or indirectly, during the pendency of his temporary or
permanent suspension or termination from the Institution, duties and
responsibilities formerly performed at the Institution as part of his duties and
responsibilities as                      of the Holding Company.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) The Executive shall be entitled to a salary from the Holding Company or its
Subsidiaries of                      per year (“Base Salary”). Base Salary shall
include any amounts of compensation deferred by Executive under any qualified or
unqualified plan maintained by the Holding Company and its Subsidiaries. Such
Base Salary shall be payable bi-weekly. During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually; the first such
review will be made no later than one year from the date of this Agreement. Such
review shall be conducted by the Board or by a Committee of the Board delegated
such responsibility by the Board. The Committee or the Board may increase
Executive’s Base Salary. Any increase in Base Salary shall become the “Base
Salary”, for purposes of this Agreement. In addition to the Base Salary provided
in this Section 3(a), the Holding Company shall also provide Executive, at no
premium cost to Executive, with all such other benefits as provided uniformly to
permanent full-time employees of the Holding Company and its Subsidiaries.

(b) The Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Holding Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Holding Company and Institution
employees eligible to participate in such plans, arrangements and perquisites on
a non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Subsection (b), Executive shall be entitled to participate in
or receive benefits under any employee benefit plans including, but not

 

2



--------------------------------------------------------------------------------

limited to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Holding Company and
its Subsidiaries in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive shall be
entitled to incentive compensation and bonuses as provided in any plan of the
Holding Company and its Subsidiaries in which Executive is eligible to
participate. Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Holding Company shall pay or reimburse Executive for all
reasonable travel and other reasonable expenses incurred in the performance of
Executive’s obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.

 

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Holding Company of Executive’s full-time employment hereunder for any reason
other than termination governed by Section 5(a) hereof, or for Cause, as defined
in Section 7 hereof; or (ii) Executive’s resignation from the Holding Company’s
employ for “Good Reason,” which shall mean without Executive’s consent (A) a
material reduction of Executive’s authority, duties or responsibilities with
respect to the Holding Company or its Subsidiaries, including the failure to
elect or reelect or to appoint or reappoint Executive as                     ;
(B) a material reduction of Executive’s salary; or (C) a material change the
geographic location at which the Executive must perform his services to the
Holding Company; or (D) a material breach of this Agreement. Upon the occurrence
of any event described in clauses (A) through (D) above constituting “Good
Reason,” Executive shall have the right to elect to terminate his employment by
resignation within six months after initial existence of the event giving rise
to said right to resign; provided that within 30 days after the initial
existence of the basis for resignation Executive has provided the Holding
Company written notice of the circumstances providing the basis for resigning on
account of “Good Reason” and the Holding Company has failed to remedy such
circumstances within 30 days after receiving such notice. A resignation by
Executive without complying with the notice and opportunity to remedy provisions
in this Agreement shall not constitute a resignation for “Good Reason” for any
purpose of this Agreement.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Holding Company shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum equal to the sum of:
(i) the amount of the remaining payments that the Executive would have earned if
he had continued his employment with the Institution during the remaining term
of this Agreement at the Executive’s Base Salary at the Date of Termination; and
(ii) the amount equal

 

3



--------------------------------------------------------------------------------

to the annual contributions that would have been made on Executive’s behalf to
any employee benefit plans of the Institution or the Holding Company during the
remaining term of this Agreement based on contributions made (on an annualized
basis) at the Date of Termination. Such payments shall be made in a lump sum
within five business days of the Date of Termination, subject to delayed payment
pursuant to Section 22 hereof if applicable. Such payments shall not be reduced
in the event the Executive obtains other employment following termination of
employment.

(c) Upon the occurrence of an Event of Termination, the Holding Company will
cause to be continued life, medical, dental and disability coverage
substantially equivalent to the coverage maintained by the Holding Company or
its Subsidiaries for Executive prior to his termination at no premium cost to
the Executive. Such coverage shall cease upon the expiration of the remaining
term of this Agreement. If the provision of any of the benefits covered by this
Section 4(c) would trigger the 20% excise tax and interest penalties under
Section 409A of the Code, then the benefit(s) that would trigger such tax and
interest penalties shall not be provided (collectively the “Excluded Benefits”),
and in lieu of the Excluded Benefits the Holding Company will pay to the
Executive, in a lump sum within thirty business days following termination of
employment or thirty business days after such determination, should it occur
after termination of employment, a cash amount equal to the cost to the Holding
Company of providing the Excluded Benefits. Such lump sum payment will be
subject to delayed payment pursuant to Section 22 hereof if applicable.

 

5. CHANGE IN CONTROL.

(a) For purposes of this Agreement, a “Change in Control” of the Holding Company
or the Institution shall mean an event of a nature that; (i) would be required
to be reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Institution or the Holding Company within the meaning of the Home
Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act, or the
Rules and Regulations promulgated by the Office of Thrift Supervision (or its
predecessor agency), as in effect on the date hereof (provided, that in applying
the definition of change in control as set forth under the rules and regulations
of the OTS, the Board shall substitute its judgment for that of the OTS); or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Institution or the Holding Company representing 20% or more of
the Institution’s or the Holding Company’s outstanding voting securities or
right to acquire such securities except for any voting securities of the
Institution purchased by the Holding Company and any voting securities purchased
by any employee benefit plan of the Holding Company or its Subsidiaries; or
(B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by a Nominating Committee solely composed of members
which are Incumbent Board members, shall be, for purposes of this clause (B),
considered as though he

 

4



--------------------------------------------------------------------------------

were a member of the Incumbent Board; or (C) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Institution or
the Holding Company or similar transaction occurs or is effectuated in which the
Institution or Holding Company is not the resulting entity; provided, however,
that such an event listed above will be deemed to have occurred or to have been
effectuated upon the receipt of all required federal regulatory approvals not
including the lapse of any statutory waiting periods; or (D) a proxy statement
has been distributed soliciting proxies from stockholders of the Holding
Company, by someone other than the current management of the Holding Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Holding Company or Institution with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Institution or
the Holding Company shall be distributed; or (E) a tender offer is made for 20%
or more of the voting securities of the Institution or Holding Company then
outstanding.

(b) If a Change in Control has occurred pursuant to Section 5(a) or the Board
has determined that a Change in Control has occurred, Executive shall be
entitled to the benefits provided in paragraphs (c) and, (d), of this Section 5
upon his subsequent termination of employment at any time during the term of
this Agreement due to (i) Executive’s dismissal unless such termination is
because of his death or Termination for Cause, or (ii) Executive’s resignation
for “Good Reason” as defined in Section 4(a).

(c) Upon the Executive’s entitlement to benefits pursuant to Section 5(b), the
Holding Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to the greater of:
(i) the payments due for the remaining term of the Agreement; or (ii) three
(3) times Executive’s average annual compensation for the five (5) preceding
taxable years. Such annual compensation shall include Base Salary, commissions;
bonuses, contributions on behalf of Executive to any pension and profit sharing
plan, severance payments, directors or committee fees and fringe benefits paid
or to be paid to the Executive during such years. Such payment shall be made in
a lump sum within five business days of the date Executive becomes entitled to
benefits pursuant to Section 5(b), subject to delayed payment pursuant to
Section 22 hereof if applicable. Such payments shall not be reduced in the event
Executive obtains other employment following termination of employment.

(d) Upon the Executive’s entitlement to benefits pursuant to Section 5(b), the
Company will cause to be continued life, medical, dental and disability coverage
substantially equivalent to the coverage maintained by the Institution for
Executive at no premium cost to Executive prior to his severance. Such coverage
and payments shall cease upon the expiration of thirty-six (36) months following
the Change in Control. If the provision of any of the benefits covered by this
Section 5(d) would trigger the 20% excise tax and interest penalties under
Section 409A of the Code, then the benefit(s) that would trigger such tax and
interest penalties shall not be provided (collectively the “Excluded Benefits”),
and in lieu of the Excluded Benefits the Holding Company will pay to the
Executive, in a lump sum within thirty business days following termination of
employment or thirty business days after such determination, should it occur
after termination of employment, a cash amount equal to the cost to the Holding
Company

 

5



--------------------------------------------------------------------------------

of providing the Excluded Benefits. Such cash payment will be subject to delayed
payment pursuant to Section 22 hereof if applicable.

 

6. CHANGE OF CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in the event that:

 

(a) the aggregate payments or benefits to be made or afforded to Executive,
which are deemed to be parachute payments as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor thereof,
(the “Termination Benefits”) would be deemed to include an “excess parachute
payment” under Section 280G of the Code; and

 

(b) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with said
Section 280G and the Non-Triggering Amount less the product of the marginal rate
of any applicable state and federal income tax and the Non Triggering Amount
would be greater than the aggregate value of the Termination Benefits (without
such reduction) minus (i) the amount of tax required to be paid by the Executive
thereon by Section 4999 of the Code and further minus (ii) the product of the
Termination Benefits and the marginal rate of any applicable state and federal
income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Holding Company.

 

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of a material
loss to the Holding Company or one of its Subsidiaries caused by the Executive’s
intentional failure to perform stated duties, personal dishonesty, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order or material breach of any provision of
this Agreement. For purposes of this Section, no act, or the failure to act, on
Executive’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Holding Company or its Subsidiaries. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a Notice of Termination
which shall include a copy of a resolution duly adopted by the affirmative vote
of not less than three-fourths of the members of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail. The Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause. During the period
beginning on the date of the Notice of Termination for Cause pursuant to
Section 8 hereof through the Date of Termination, stock options and related
limited rights granted to Executive under any stock option

 

6



--------------------------------------------------------------------------------

plan shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Holding Company or its Subsidiaries vest. At
the Date of Termination, such stock options and related limited rights and such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Date of Termination for
Cause.

 

8. NOTICE.

(a) Any purported termination by the Holding Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement.

 

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment, with the Holding Company. Executive shall, upon reasonable notice,
furnish such information and assistance to the Holding Company as may reasonably
be required by the Holding Company in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.

 

7



--------------------------------------------------------------------------------

10. NON-COMPETITION.

(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Holding Company or
its Subsidiaries for a period of one (1) year following such termination in any
city, town or county in which the Executive’s normal business office is located
and the Holding Company or any of its Subsidiaries has an office or has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board. Executive agrees that during such period and within
said cities, towns and counties, Executive shall not work for or advise, consult
or otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Holding Company or its Subsidiaries. The parties hereto, recognizing that
irreparable injury will result to the Holding Company or its Subsidiaries, its
business and property in the event of Executive’s breach of this
Subsection 10(a) agree that in the event of any such breach by Executive, the
Holding Company or its Subsidiaries will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive, Executive’s partners, agents, servants, employees and all
persons acting for or under the direction of Executive. Executive represents and
admits that in the event of the termination of his employment pursuant to
Section 7 hereof, Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Holding Company or its Subsidiaries, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Holding Company or its Subsidiaries from pursuing any other remedies available
to the Holding Company or its Subsidiaries for such breach or threatened breach,
including the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Holding Company and its
Subsidiaries as it may exist from time to time, is a valuable, special and
unique asset of the business of the Holding Company and its Subsidiaries.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Holding Company and its Subsidiaries thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board of Directors or required by law. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Holding Company. In the event of a
breach or threatened breach by the Executive of the provisions of this Section,
the Holding Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Holding Company or its Subsidiaries or
from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Holding
Company from pursuing any other remedies available to the Holding Company for
such breach or threatened breach, including the recovery of damages from
Executive.

 

8



--------------------------------------------------------------------------------

11. SOURCE OF PAYMENTS.

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Holding Company subject to Section 11(b).

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated
                    , 2008, between Executive and the Institution (the
“Institution Agreement”), such compensation payments and benefits paid by the
Institution will be subtracted from any amount due simultaneously to Executive
under similar provisions of this Agreement. Payments pursuant to this Agreement
and the Institution Agreement shall be allocated in proportion to the level of
activity and the time expended on such activities by the Executive as determined
by the Holding Company and the Institution on a quarterly basis.

 

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Holding Company or any
predecessor of the Holding Company and Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits
provided under any other agreement or plan with the Holding Company or the
Institution than those available to him without reference to this Agreement.

 

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Holding Company and their respective successors and assigns.

 

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

9



--------------------------------------------------------------------------------

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Delaware, unless
otherwise specified herein.

 

18. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within fifty
(50) miles from the location of the Institution, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, Executive shall be entitled to the payment
of all back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement.

 

19. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Holding Company, if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

20. INDEMNIFICATION.

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he

 

10



--------------------------------------------------------------------------------

may be involved by reason of his having been a director or officer of the
Holding Company (whether or not he continues to be a director or officer at the
time of incurring such expenses or liabilities), such expenses and liabilities
to include, but not be limited to, judgments, court costs and attorneys’ fees
and the cost of reasonable settlements.

 

21. SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Institution or the Holding
Company, expressly and unconditionally to assume and agree to perform the
Holding Company’s obligations under this Agreement, in the same manner and to
the same extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

 

22. APPLICATION OF SECTION 409A OF THE CODE.

(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
the Executive. This Agreement shall be construed, administered, and governed in
a manner consistent with this intent and the following provisions of this
Section shall control over any contrary provisions of this Agreement.

(b) In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then (i) amounts
payable in connection with Executive’s termination of employment will be delayed
and paid, with interest at the short term applicable federal rate as in effect
as of the termination date, in a single lump sum six months thereafter (or if
earlier, the date of Executive’s death) and (ii) with respect to medical and
welfare benefits, Executive shall be entitled to bear the cost of such benefits
for six months following such termination date, after which time the Holding
Company shall continue to provide such benefits for the period they would
otherwise have been provided, commencing from the six month anniversary of the
Executive’s termination date.

(c) Payments and benefits hereunder upon Executive’s termination or severance of
employment with the Holding Company that constitute deferred compensation under
Code Section 409A payable shall be paid or provided only at the time of a
termination of Executive’s employment which constitutes a “separation from
service” within the meaning of Code Section 409A (subject to a possible
six-month delay pursuant to Subsection (b) above).

(d) For purposes of Code Section 409A, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate payments so
that each payment hereunder is designated as a separate payment for purposes of
Code Section 409A.

(e) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 3(c), 19 and 20, shall be
made or provided

 

11



--------------------------------------------------------------------------------

in accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit.

(f) References in this Agreement to Code Section 409A include both that section
of the Code itself and any guidance promulgated thereunder.

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seal to be affixed hereunto by its duly authorized officer and
its directors, and Executive has signed this Agreement, on the          day of
            , 2008.

 

ATTEST:       OCEANFIRST FINANCIAL CORP.

 

    By:  

 

Secretary       For Entire Board of Directors [SEAL]       WITNESS:      

 

     

 

      Executive

 

12